

Exhibit 10.2





AMENDMENT NO. 4
TO
EMPLOYMENT AGREEMENT


AMENDMENT, dated March 28, 2014 (“Amendment”), made to the Employment Agreement
dated as of March 31, 2008, as amended by Amendment No. 1 thereto effective as
of December 31, 2008, Amendment No. 2 thereto effective as of December 16, 2009,
and Amendment No. 3 thereto effective as of March 1, 2011 (together, the
“Employment Agreement”), by and between Wyndham Worldwide Corporation, a
Delaware corporation (the “Company”), and Geoff Ballotti (the “Executive”).
WHEREAS, the Company and the Executive have previously entered into the
Employment Agreement and desire to amend the Employment Agreement as set forth
below.
NOW, THEREFORE, effective as of the date first written above, the Employment
Agreement is hereby amended as follows:
1.The second sentence of Section I of the Employment Agreement is hereby amended
in its entirety and replaced with the following:
During the Period of Employment, the Executive shall serve as, Chief Executive
Officer of Wyndham Hotel Group, LLC (the Company’s lodging business).
2.    The first sentence of Section II of the Employment Agreement is hereby
amended in its entirety and replaced with the following:
The period of the Executive’s employment under this Agreement (the “Period of
Employment”) shall begin on the Effective Date and shall end on March 31, 2017,
subject to earlier termination as provided in this Agreement.
3.    From and after the date hereof, all references to the Employment Agreement
shall mean the Employment Agreement as amended hereby. Except as expressly
amended hereby, the Employment Agreement shall remain in full force and effect,
and is hereby ratified and confirmed.


[Signature Page Follows.]

1



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed
this 3rd day of March 2014.
EXECUTIVE


/s/ Geoff Ballotti                
Geoff Ballotti


WYNDHAM WORLDWIDE CORPORATION


By: /s/ Mary Falvey                
Name:    Mary Falvey
Title:    Executive Vice President





2

